Exhibit 10.1

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement And General Release (“Agreement”), dated for reference
purposes, June 1, 2011, is made and entered into by you, Stephen M. Donly
(“Executive”), on behalf of yourself, your heirs, executors, administrators,
successors and assigns (collectively referred to as “you”) and The ServiceMaster
Company, on behalf of itself, its divisions, subsidiaries, parents, affiliates,
related companies, predecessors, successors, assigns, and their respective
officers, directors, employees, insurers, stockholders, and agents (collectively
referred to as “ServiceMaster” or the “Company”).  In consideration of the
mutual covenants in this agreement, the parties hereby agree as follows:

 

1.                                       Separation from Employment.  The
parties have agreed to end the employment relationship effective on June 1, 2011
(“Separation Date”); provided that you will cease holding any offices or titles
with the Company as of May 12, 2011.

 

2.                                       Your Separation Benefits.

 

a.               In exchange for your promises as set forth in this Agreement,
ServiceMaster agrees to pay you a series of payments in the aggregate gross
amount of $941,717.00 (“Separation Pay”), less applicable payroll withholdings
and other deductions.

 

b.              Payment of the Separation Pay in Paragraph 2(a) will be made
according to the following schedule:

 

Installment

 

Payment Date

 

Amount

 

1

 

 

June 30, 2011

 

$

66,337

 

2

 

 

July 31, 2011

 

$

66,337

 

3

 

 

August 31, 2011

 

$

66,337

 

4

 

 

September 30, 2011

 

$

66,337

 

5

 

 

October 31, 2011

 

$

66,337

 

6

 

 

November 30, 2011

 

$

66,337

 

7

 

 

December 31, 2011

 

$

66,337

 

8

 

 

January 31, 2012

 

$

66,337

 

9

 

 

February 29, 2012

 

$

66,337

 

10

 

 

March 31, 2012

 

$

66,337

 

11

 

 

April 30, 2012

 

$

66,337

 

12

 

 

May 31, 2012

 

$

212,010

 

 

c.               The payouts will be made only if you execute this Agreement and
fulfill the covenants herein, all within the time periods as provided herein. 
These payments are made in recognition of your obligations as set forth herein,
including your agreement not to compete nor solicit as more fully stated in
Paragraphs 5 & 6, below.  The Company may suspend or cancel these payments in
its sole discretion upon any violation of any of your covenants and agreements
in this Agreement.

 

d.              No payment may be made early, deferred or accelerated.

 

3.               Other Benefits upon Separation.

 

a.               Group Health Insurance.  Your eligibility to participate in
ServiceMaster’s group health plan will end on your Separation Date. You will
become eligible for continuation of coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”) on the first day
following the Separation Date.

 

1

--------------------------------------------------------------------------------


 

b.              PSRP.  Your eligibility to participate in the ServiceMaster
Profit Sharing and Retirement Plan (“PSRP”) will end on your Separation Date. 
Any Company match credited to your account will follow the PSRP’s vesting
schedules.  Any amounts to be paid, distributed, rolled over, or held under the
PSRP will be paid, distributed, rolled over, or held in accordance with the
terms of the PSRP and applicable rules and regulations.

 

c.               MSIP.  You have participated in the Management Stock Incentive
Plan (“MSIP”) which consists of Investment Shares, Stock Options and Restricted
Share Unit awards, and is governed by the MSIP plan document, subscription
agreement and rules, including:

 

i.                  Your Investment Shares will be subject to repurchase
pursuant to the terms of the MSIP;

 

ii.               Your vested Stock Options may be exercised for a period of
three (3) months following the Separation Date pursuant to the terms of the
MSIP.  After three (3) months, any unexercised Stock Options will terminate; and

 

iii.            Your un-vested Stock Options shall terminate and your Restricted
Share Units shall be forfeited on the Separation Date. This paragraph is not
intended to amend or change the terms of the MSIP.

 

d.              Deferred Compensation Plan.  Your participation and your
eligibility to participate in the ServiceMaster Deferred Compensation Plan
(“DCP”) will end on the Separation Date.  Any amounts to be paid, distributed or
held under the terms of the DCP will be paid, distributed or held in accordance
with the terms of the DCP and applicable rules and regulations.

 

e.               ABP.  You will not be eligible to receive a 2011 Annual Bonus
Plan award under ServiceMaster’s Annual Bonus Plan (“ABP”) as you will no longer
be an active participant and will not be employed on the ABP eligibility or
payout dates.

 

f.                 Executive Outplacement.  You will be eligible to receive up
to six (6) months of executive level outplacement services, using the Company’s
provider and at the Company’s expense, to be initiated by you within one
(1) year of this agreement.

 

4.                                       Release and Waiver of Claims.

 

a.               Release:  In exchange for the consideration provided to you in
this Agreement, you agree to waive and release and forever discharge
ServiceMaster and its respective past and present directors, managers, officers,
shareholders, partners, agents, employees, attorneys, servants, parent
corporations, subsidiaries, divisions, limited partnerships, affiliated
corporations, successors and assigns, and each of them, separately and
collectively (“Releasees”), from any and all existing claims, charges,
complaints, liens, demands, causes of action, obligations, damages and
liabilities, known or unknown, suspected or unsuspected, whether or not mature
or ripe, that you ever had, now have against any Releasees including claims and
causes of action arising out of or in any way related to your employment with or
separation from ServiceMaster, to any services performed for ServiceMaster, to
any status, term or condition in such employment, or to any physical or mental
harm or distress from such employment or non-employment or claim to any hire,
rehire or future employment of any kind by ServiceMaster, all to the extent
allowed by applicable law.  This includes claims based on express or implied
contract, compensation plans, covenants of good faith and fair dealing, wrongful
discharge, claims under federal, state, and local laws, regulations and
ordinances, including Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, the Americans with Disabilities Act, the Age Discrimination
in Employment Act (“ADEA”) and Older Workers Benefit Protection Act (“OWBPA”),
the Employee Retirement Income Security Act (“ERISA”), The Sarbanes-Oxley Act of
2002, claims for violation of public policy, tort or common law; and claims for
additional compensation or damages or attorneys’ fees.  You understand that this
Agreement includes a release of all known and unknown claims to the date
hereof.  As a condition to receiving any payments pursuant to Section 2 b.
hereunder, you need to provide

 

2

--------------------------------------------------------------------------------


 

ServiceMaster a signed copy of this Release within three (3) days after the
Separation Date but dated as of the Separation Date.

 

b.              Limitation of Release:  Nothing in this Agreement will prohibit
you from filing a charge of discrimination with the Equal Employment Opportunity
Commission (“EEOC”) or an equivalent state civil rights agency, but you agree
and understand that you are waiving your right to monetary compensation thereby
if any such agency elects to pursue a claim on your behalf.  Further, nothing in
this Agreement shall be construed to waive any right that is not subject to
waiver by private agreement under federal, state or local employment or other
laws, such as claims for workers’ compensation or unemployment benefits or any
claims that may arise after the date of the execution of this Agreement.

 

c.               Representations:  You represent that you have been provided all
benefits due under the Family and Medical Leave Act and have been fully
compensated for your service with the Company, including in compliance with the
Fair Labor Standards Act

 

5.                                       Covenant Not To Compete.  You agree
that by executing this Agreement and accepting the Separation Pay, you will not
compete with ServiceMaster or any of its businesses, directly or indirectly,
including,  by (a) undertaking employment in any capacity, whether as an
employee, officer, director, partner, manager, consultant, agent or owner (other
than a minority shareholder or other equity interest of not more than 2% of a
company whose equity interests are publicly traded on a nationally recognized
stock exchange or over-the-counter),  and (b) advising, managing, rendering or
performing services within any geographical area wherein the Company or any of
its businesses produce, sell or market its goods and services, for a period of
eighteen (18) months from the Separation Date.  This Agreement is in addition to
and does not supersede any other agreements prohibiting competition with
ServiceMaster.  Failure to abide by this agreement may result in the suspension
or cancellation of payments specified in paragraph 2. You understand and
recognize that, as a result of your role with ServiceMaster, you had contact
with, and developed and furthered relationships with, customers and/or
prospective customers, and had access to secret, proprietary and confidential
information regarding ServiceMaster and its businesses, including Confidential
Information (as defined below), and therefore understand and agree that both the
nature of this covenant and the scope of this covenant, as well as the covenants
in Sections 6 and 7 of this Agreement, are reasonable and necessary for the
protection of ServiceMaster, including its secret, proprietary and confidential
information, goodwill and customer relationships.

 

6.                                       Non-Solicitation/Non-Interference.  You
agree that following the separation of your employment with ServiceMaster, you
will not use any ServiceMaster Confidential Information on behalf of yourself or
others, and you will not, for eighteen (18) months after the Separation Date,
interfere in any manner with the Company’s relationship with any customer and/or
prospective customer of ServiceMaster. Also, for a period of eighteen (18)
months from the Separation Date, you shall not directly or indirectly induce or
encourage any ServiceMaster employee or consultant to leave his/her position or
to seek employment or association with any person or entity other than
ServiceMaster.  This paragraph does not affect other written agreements between
you and ServiceMaster, and it does not supersede any other confidentiality or
non-compete or non-solicit agreements that you have entered into with
ServiceMaster.

 

7.                                       Confidential Information.  You
acknowledge and agree that your employment with ServiceMaster created a
relationship of confidence and trust between you and ServiceMaster with respect
to all Confidential Information.  You warrant and agree that (a) you have not
used or disclosed any Confidential Information other than as necessary in the
ordinary course of performing your duties as a ServiceMaster employee, and
(b) you will keep in confidence and trust all Confidential Information known to
you, and will not use or disclose such Confidential Information without the
prior written consent of an executive officer of ServiceMaster.  Nothing in this
Agreement is intended to or shall preclude you from providing truthful testimony
or providing truthful information in response to a valid subpoena, court order
or request of any federal, state or local regulatory, quasi-regulatory or
self-governing authority, provided, to the extent permitted by law, you have
provided to ServiceMaster as much advance notice as practicable of any such
compelled disclosure.  As used in this Agreement, “Confidential Information”
means information, in any form, belonging to ServiceMaster and which is not
publicly known.  Examples of Confidential Information are, without limitation,
financial information, reports, and

 

3

--------------------------------------------------------------------------------


 

forecasts; trade secrets, know-how and other intellectual property; software;
market or sales information or plans; customer lists and information; and
business plans, prospects, opportunities, and possible acquisitions or
dispositions of businesses or facilities that have been discussed or considered
by the management of ServiceMaster.  Confidential Information includes
information you developed in the course of your employment with ServiceMaster,
as well as other information to which you may have had access in connection with
your employment.  Confidential Information also includes the confidential
information of others with whom ServiceMaster has a business relationship. 
Notwithstanding the foregoing, Confidential Information does not include
information in the public domain, unless such information entered the public
domain due to a breach of your obligations to ServiceMaster (including pursuant
to this Agreement or any other agreement between you and ServiceMaster).

 

8.                                       Code of Ethics and Business Conduct. 
You previously have been provided the ServiceMaster Company Code of Ethics and
Business Conduct and the Service Master Company Financial Code of Ethics
(collectively, the “Code”) and acknowledge that you have complied with the Code
during your employment.  The discovery of failure to abide by the Code, whenever
discovered, shall entitle ServiceMaster to suspend and recoup any payments paid
or due under this Agreement and any other agreements between the parties. 
Further, you acknowledge that you are not aware of any material breach of
policy, law or regulation by ServiceMaster or its affiliates that has not been
reported to the Audit Committee, Chief Executive Officer or Chief Ethics
Officer.

 

9.                                       Return of ServiceMaster Property.  You
agree to return to ServiceMaster all ServiceMaster property, equipment and
materials prior to the Separation Date, including the following materials, if
applicable, provided to you in the course of your employment with ServiceMaster:
any current company vehicle, any laptop computer and peripherals; any cell
phone; any telephone calling cards; keys; ServiceMaster identification card; any
credit cards; and all tangible written or graphic materials (and all copies)
relating in any way to ServiceMaster’s business, including documents, manuals,
computer files, diskettes, customer lists and reports or other data or files
which you may have stored on a home or personal computer.

 

10.                                    Transition.  You agree that you will
reasonably assist ServiceMaster, as requested, in the professional transition of
work in progress, duties, files and pertinent information up to thirty (30) days
after the Separation Date.

 

11.                                     Assistance.  You agree that, subject to
reimbursement by ServiceMaster of reasonable costs and expenses, you will
cooperate fully with ServiceMaster and its counsel with respect to any matter
(including, litigation, investigation or government proceeding) which relates to
matters with which you were involved or had knowledge during your employment
with ServiceMaster. You further agree to notify ServiceMaster’s General Counsel
immediately upon your being asked to assist or supply information to any person
or entity regarding any civil claim or possible claim against ServiceMaster or
any of its businesses, and also to give such notice in the event you do in fact
assist or supply information to any such person or entity.

 

12.                                 Non-Disparagement.  You agree that you will
refrain from taking actions or making statements, written or oral, which
slander, criticize, disparage and/or defame the business, goodwill or reputation
of ServiceMaster (including its products and services), its directors, officers,
executives, shareholders, subsidiaries, parent companies, and employees or
making statements which could adversely affect the morale of other employees.

 

13.                                 Assignment.  You agree that the rights and
benefits provided to you under this Agreement are personal to you and no such
right or benefit will be subject to alienation, assignment or transfer except as
required by law; provided, however, that nothing in this paragraph will preclude
you from designating a beneficiary or beneficiaries to receive any benefit
payable on your death.  Any assignment in violation of this Agreement shall be
null and void and without effect.

 

14.                                 Non-Admission.  You and ServiceMaster
acknowledge that this Agreement does not constitute an admission by
ServiceMaster of any liability or wrongdoing whatsoever.

 

4

--------------------------------------------------------------------------------


 

15.                                 Breach.  You agree that ServiceMaster may
seek any remedies available to enforce the provisions contained in this
Agreement, including seeking any injunctive relief to enjoin further violation
or for specific enforcement of this Agreement and/or withholding the payments
outlined herein. You further agree that ServiceMaster may seek recovery of
actual damages incurred as a result of your breach of any of the provisions
including attorneys’ fees, court costs and expenses incurred in seeking to
enforce this Agreement, except as prohibited by law or for claims under the ADEA
or OWBPA. The parties further agree that while a breach of any of the provisions
of this Agreement will entitle ServiceMaster to a full recovery in an action for
damages, including recovery of its costs, expenses and attorneys’ fees for
investigation, prosecution or defense of any action brought for such breach, the
recovery of monies shall not otherwise affect the enforceability of this
Agreement or of the individual promised covenants in this Agreement.

 

16.                                 Entire Agreement.  You and ServiceMaster
agree that this Agreement constitutes the complete understanding between you and
ServiceMaster regarding the matters herein and that no other promises or
agreements, express or implied, will be binding between you and ServiceMaster
unless signed in writing by you and ServiceMaster.  This Agreement fully
supersedes and replaces any and all prior agreements or understandings, if any,
between you and ServiceMaster on any matter that is addressed in this Agreement
with the exception of prior confidentiality/non-solicitation/non-compete
agreements.

 

17.                                 Severability. Wherever possible, each
provision hereof shall be interpreted in such manner as to be effective and
valid under applicable requirements of law, but in case any one or more of the
provisions contained herein shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such provision shall be ineffective to
the extent, but only to the extent, of such invalidity, illegality or
unenforceability without invalidating the remainder of such invalid, illegal or
unenforceable provision or provisions or any other provisions hereof, unless
such a construction would be unreasonable. If a court or arbitrator finds any
sections unenforceable, such provision(s) shall be reformed to the minimum
extent necessary so as to render the provision(s) enforceable and to maintain
the enforceability of this Agreement.

 

18.                                 Arbitration.  Any dispute or controversy
between you and ServiceMaster, whether arising out of or relating to this
Agreement, the breach of this Agreement, or otherwise, shall be settled by
arbitration, administered by the American Arbitration Association (“AAA”), with
any such dispute or controversy arising under this Agreement being so
administered in accordance with its National Rules for the Resolution of
Commercial Disputes then in effect, and judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof.  The
arbitrator shall have the authority to award any remedy or relief that a court
of competent jurisdiction could order or grant, including, without limitation,
the issuance of an injunction.  However, either party may, without inconsistency
with this arbitration provision, apply to any court having jurisdiction over
such dispute or controversy and seek interim provisional, injunctive or other
equitable relief until the arbitration award is rendered or the controversy is
otherwise resolved.  Except as necessary in court proceedings to enforce this
arbitration provision or an award rendered hereunder, or to obtain interim
relief, neither a party nor an arbitrator may disclose the existence, content or
results of any arbitration hereunder without the prior written consent of both
parties.  You and ServiceMaster acknowledge that this Agreement evidences a
transaction involving interstate commerce.  Notwithstanding any choice of law
provision included in this Agreement, the United States Federal Arbitration Act
shall govern the interpretation and enforcement of this arbitration provision.

 

19.                                 No Waiver by Selective Enforcement.  The
failure to enforce at any time any of the provisions of this Agreement, or to
require at any time performance by the other party of any of the provisions
hereof, will in no way be construed to be a waiver of such provisions or to
affect either the validity of this Agreement or any part hereof or the right of
either party thereafter to enforce each and every provision in accordance with
the terms of this Agreement.

 

20.                                 Notices.  All notices required hereunder
will be in writing and will be deemed given upon receipt if delivered personally
(receipt of which is confirmed) or by courier service promising overnight
delivery (with delivery confirmed the next day) or three (3) business days after
deposit in the U.S. Mail, certified with return receipt requested.  All notices
will be addressed as follows:

 

5

--------------------------------------------------------------------------------


 

If to you:

If to ServiceMaster:

 

 

Stephen M. Donly

The ServiceMaster Company

Address XXXXXXXX

860 Ridge Lake Boulevard

XXXXXXXXXXXXX

Memphis, TN 38120

Tel:XXX XXX XXXX

Attn: Jed Norden

 

SVP Human Resources,

 

Or to such other address as either party will have furnished to the other in
writing.

 

21.                                 Governing Law; Validity.  The
interpretation, construction and performance of this Agreement shall be governed
by and construed and enforced in accordance with the internal laws of the State
of Tennessee without regard to the principle of conflicts of laws.  This
Agreement shall be construed and interpreted without regard to any rule that any
ambiguities herein be construed against the drafter of the Agreement.  All uses
of the words “including”, “included” and “include” shall be deemed to be
immediately followed by the words “, without limitation,”.

 

22.                                 Income Taxation.  You understand that the
Company has not provided any advice regarding the tax liability resulting from
this Agreement and you shall not rely upon any representations or policies of
the Company related to taxation. You are advised to seek the advice of your own
personal tax advisor or counsel as to the taxability of the Separation Pay. 
ServiceMaster specifically disclaims that it has responsibility for the proper
calculation or payment of any taxes which may be due other than for standard
statutory withholding.  For purposes of Section 2, the termination of employment
and correlative phrases, mean a “separation from service” as defined in Treasury
Regulation section 1.409A-1(h), other than a termination upon your death.  The
payments pursuant to this Agreement are intended to be exempt from Section 409A
to the maximum extent possible, under either the separation pay exemption
pursuant to Treasury Regulation section 1.409A-1(b)(9)(iii) or as short-term
deferrals pursuant to Treasury Regulation section 1.409A-1(b)(4).   If you are
subject to section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), you shall be solely responsible for any such taxes which would
result in the imposition of additional tax under Section 409A. All separation
benefits will be payable in accordance with the payment schedule applicable to
each payment or benefit.  For these purposes, each installment payment and
benefit payable under this Agreement is hereby designated as a separate payment
and will not collectively be treated as a single payment.

 

24.                               Acknowledgements.

 

You further agree that:

 

·                                          You have read this Agreement and
understands all of its terms;

 

·                                       You understand that this agreement
includes a waiver of claims of age discrimination under the Age Discrimination
in Employment Act;

 

·                                       You are entering into this Agreement
knowingly, voluntarily and with full knowledge of its significance;

 

·                                       You have been advised and are again
hereby advised to consult an attorney regarding this Agreement;

 

·                                       TIME TO CONSIDER:  You are being given a
period of time to consider this Agreement (the “Review Period”):

 

·                  You acknowledge that you have been offered twenty-one (21)
days to consider this Agreement;

 

6

--------------------------------------------------------------------------------


 

·                                       TIME TO RETURN:  If your executed
Agreement is not returned within seven (7) days from the end of the Review
Period, the Agreement and any promises offered on behalf of ServiceMaster
contained therein will be null and void;

 

·                                       TIME TO REVOKE:  You acknowledge that
after you have executed and returned this Agreement, you will have seven
(7) calendar days to revoke the Agreement.  If you want to revoke this
Agreement, you must deliver a written revocation to Jed Norden, Senior Vice
President Human Resources 860 Ridge Lake Blvd., Memphis, TN 38120 within seven
(7) days after execution of the Agreement, stating that you thereby “revoke” the
Agreement.  If you do not revoke the Agreement, it will become effective and
enforceable on the eighth day after you sign and return it;

 

·                                       The promises contained in this Agreement
are consideration for your signing this Agreement and represent monetary
payments that you are not otherwise entitled to receive from ServiceMaster.

 

THIS AGREEMENT IS EFFECTIVE AS OF THE LAST DATE SIGNED ON THIS SIGNATURE PAGE.

 

HAVING ELECTED TO EXECUTE THIS AGREEMENT, TO FULFILL THE PROMISES AND TO RECEIVE
THE CONSIDERATION IN PARAGRAPH 2 ABOVE, EXECUTIVE FREELY AND KNOWINGLY, AND
AFTER DUE CONSIDERATION AND AFTER BEING ADVISED TO SEEK ASSISTANCE OF COUNSEL,
ENTERS INTO THIS AGREEMENT.

 

SIGNED:

 

/s/ Stephen M. Donly

 

/s/ Jed Norden

Stepen M. Donly

 

Jed Norden

 

 

Senior Vice President, Human Resources

 

 

The ServiceMaster Company

 

 

 

Date:

May 16, 2011

 

Date:

May 16, 2011

 

7

--------------------------------------------------------------------------------